The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       June 9, 2014

                                   No. 04-13-00708-CR

                               Enrique GONZALEZ, JR.,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 229th Judicial District Court, Duval County, Texas
                               Trial Court No. 12-CRD-36
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due August 4, 2014. No further extensions of time will be granted.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court